Citation Nr: 0507121	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  02-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for paranoid schizophrenia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from September 
1944 to June 1946.  

This case originally comes from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

A February 2003 decision of the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for paranoid 
schizophrenia.  The veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  The 
February 2003 Board decision was vacated and remanded by a 
Court Order in November 2004, based on a November 2004 Joint 
Motion For Remand (Joint Motion).  

A letter was sent to the veteran, with a copy to his 
representative, on December 9, 2004, in which he was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  No additional medical evidence was 
received by or on behalf of the appellant.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The November 2004 Joint Motion found that the February 2003 
Board decision was incorrect in its finding that the initial 
postservice evidence of a psychiatric disorder was dated in 
January 1973, since there was evidence on file showing 
psychiatric treatment for five months as an inpatient at a 
private facility in 1971.  It was also noted in the Joint 
Motion that there was no nexus opinion on file on the 
relationship, if any, between the veteran's current 
psychiatric disorder and his military service.  Consequently, 
it was concluded in the Joint Motion that the 


February 2003 Board decision should be vacated and remanded 
so that the Board could discuss all of the relevant evidence 
on file and fully articulate the reasons or bases for its 
determination and could obtain a medical opinion as to the 
etiology of the veteran's current psychiatric disorder.  

Based on the November 2004 Court Order, this case is being 
remanded for the following actions:  

1.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him since 
service for psychiatric disability.  After 
securing the necessary authorization, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by the 
veteran that have not been previously 
secured, to include the complete treatment 
records for the veteran's hospitalization 
from July to November 1971 at Larned State 
Hospital.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform the veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.

2.  Thereafter, the veteran must be afforded 
a VA psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the examination.  
All appropriate tests and studies must be 
conducted and all clinical findings must be 
reported in detail.  Based on a review of all 
medical documentation and history on file, 
the examiner must provide an opinion as to 
whether any current psychiatric disability 
found is related to the veteran's military 
service.  All examination findings, 


along with the complete rationale for each 
opinion expressed and conclusion reached, 
must be set forth in a typewritten report.

3.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above developments have been 
completed, the RO should then readjudicate 
the veteran's claim for service connection 
for a psychiatric disorder, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS OVER 75 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-


446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes); see M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



